STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE        OF    LOUISIANA                                                             NO.    2021       KW   1478

VERSUS


DONALD        RAY       MAGEE,    JR.                                                 FEBRUARY         14,      2022




In    Re:           Donald Ray Magee,                   Jr.,    applying        for      supervisory writs,
                    22nd        Judicial          District          Court,      Parish         of     Washington,
                    No.       11- CR5- 114111.



BEFORE:             MCCLENDON,          WELCH,         AND     THERIOT,       JJ.


        WRIT        DENIED       AS MOOT         IN     PART    AND DENIED          IN     PART.       The      record
of     the    Clerk       of     Court    of      Washington          Parish        reflects         the    district
court        denied           relator'    s "     Collateral          Review"         motion         on     November
30,     2021.           Moreover,        relator          is    not    entitled          to    mandamus         relief

with        respect        to    his "    Motion.         for      Out - of -Time        Reconsideration               of

Sentence,"               because "[        a]    n `     out -of -time'         motion          to     reconsider

sentence           is
                 contemplated by the Code of
                          not                                                            Criminal          Procedure
nor allowed by the jurisprudence." See State                                          v.      Woods,       2019- 1141
 La.        App.        1st     Cir.     6/ 4/   21),        328    So. 3d     434,        448- 49,        writ    not

considered,              2021- 00968 (          La.     11/ 3/ 21),     326    So. 3d      899.


                                                             PMC
                                                             JEW
                                                           MLT




COURT       OF    APPEAL,        FIRST     CIRCUIT




        DEPUTY            LERK    OF    COURT
                   FOR     THE    COURT